Citation Nr: 1204739	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004, at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION
The Veteran had active military service from September 1944 to May 1945 and from August 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in May 2007 at the Des Moines RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a videoconference hearing in connection with the current claim as well.  The videoconference hearing was subsequently scheduled and held in October 2010.  The appellant testified at that time and the hearing transcript is of record.

This case was previously before the Board in November 2010 when it was remanded for further development.  

In July 2005 the Veteran perfected appeals of the issues of whether new and material evidence had been received to reopen the claim for service connection for a cervical spine disability, whether new and material evidence had been received to reopen the claim for service connection for residuals of a head injury, to include memory loss, and whether new and material evidence had been received to reopen the claim for service connection for a shoulder disability.  Subsequently, at a hearing in May 2007, later reduced to writing and associated with the claims file, the Veteran withdrew his appeals regarding these issues.  As such, these issues are not currently before the Board on appeal.

The previously-denied issues of entitlement to service connection for head injury, cervical spine disability, shoulder disability, leg disability, and dental disability have been raised again, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence showing that the Veteran has chronic additional abdominal disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation benefits for additional abdominal disability as a result of treatment performed at a VA medical facility on May 17, 2004, under the provisions of 38 U.S.C.A. § 1151 , have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that compensation under the provisions of 38 U.S.C.A. § 1151 is being denied, and hence no rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown,  Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Buena Vista Regional Medical Center, Spencer Hospital Community Health, Spencer Municipal Hospital, Park Clinic, and Sanford Clinic, and the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The claim was previously before the Board in November 2010 when it was remanded for the treatment records regarding the Veteran's May 17, 2004, surgery to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  Subsequent to the Board's November 2010 remand, the record requested were obtained and associated with the claims file and the Veteran was afforded a VA medical examination.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the November 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The appellant was afforded VA medical examinations in December 2006 and April 2011.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had additional disability due to surgical treatment at the VA Medical Center in May 2004 that was due to failure to exercise the proper standard of care or was an unforeseen result.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).



II.  1151

The Board notes that the Veteran's claim was filed in March 2005.  The governing provisions of 38 U.S.C.A. § 1151, effective October 1, 1997, are outlined below.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment on May 17, 2004.

In August 2002 the Veteran was noted to have abdominal cutaneous nerve entrapment secondary to multiple hernia surgeries.  In a treatment note dated in August 2003 the Veteran was noted to have likely irritation of the femoral nerve or one of the superficial cutaneous nerves.  In February 2004 the Veteran was noted to have neuropathic pain in the right lower quadrant related to previous hernia repair and repeated exploration for possible neuroma or nerve entrapment.  There was no evidence of any recurrent hernia causing these problems.

In April 2004, the Veteran presented to urgent care because of pain in his mid abdomen and persistent abdomen draining which started around the first of the month.  It was noted that the Veteran had an approximate one centimeter radius opening that occurred on April 1, 2004, and that he had been covering with antibiotic cream and dress for one month with no improvement noted.  Physical examination revealed that the abdomen was protuberant, soft with active bowel sounds.  There was a midline open wound just under the xiphoid process draining purulent material with some degree of surrounding erythema and increased heat.  The Veteran was tender to palpation at approximately 4 pm in relation to the wound.  

A May 17, 2004, Informed Consent form, signed by the Veteran and witnessed, indicates that the Veteran was advised that the reason for the procedure was infected mesh, abdominal wall.  The practitioner was identified and the procedure was described as removal of the mesh from the abdominal wall.  The risks/possible complications were identified as bleeding, infection, recurrence, abdominal wall hernia, pain post-op, myocardial infarction, and death.  The alternative was noted to be neglect and the possible result of such was indicated to be worsening infection.  

A May 17, 2004, operative report reveals that the Veteran gave consent to have the upper portion of his abdominal wall wound opened with removal of all infected material.  He was noted to understand the risks and benefits of the procedure.  No complications were noted.

The May 19, 2004, Discharge Summary, indicates that the Veteran was admitted through the surgical procedure center on May 17, 2004, and was taken to the operating room and following induction of anesthesia and the appropriate preparation, he underwent excision of infected mesh from his abdominal wall.  The procedure was noted to have gone well and there were no complications.  The Veteran remained stable throughout the surgery and he was transferred to PAR in good condition.  Upon his recovery, he was transferred to the surgical ward for 23-hour observation, antibiotics and pain control.  His postoperative course was noted to be quite uneventful.  He remained afebrile with stable vital signs throughout his stay and his pain was well controlled on oral pain medications.  The Veteran tolerated a regular diet without nausea or vomiting and was able to void and ambulate without difficulty.  On the morning of postoperative day one, the Veteran was examined and his dressings were removed.  The incision was found to be clean, dry, and intact.  It was noted that the Veteran had one small area of his incision which was left open for drainage.  The Veteran was discharged home in good condition.  He was advised to resume his previous diet, all previous medications and activity as tolerated with no heavy lifting or straining until his follow up appointment.  A community health nurse consult had been placed to assist in daily packing of his abdominal wound and supplies were sent home with the Veteran.  Tissue cultures had shown very rare gram positive cocci and very rare gram negative rods, sensitivity was pending.  The Veteran was started on Augmentin and had a follow up appointment scheduled for late in May 2004.

Because of increasing foul smelling drainage, he was seen in clinic and determined to have a small bowel fistula.  He had been advised to have admission with an upper GI for anticipated surgery or other treatments as necessary.  

On May 21, 2004, he was hospitalized and started on diet and basically wound care for his draining mid abdominal wound.  He did well over the weekend and then on May 24, 2004, he was taken to the x-ray department where he had an upper GI and small bowel follow through.  The report from his upper GI showed that he had no lead from his upper GI tract.  His x-rays were reviewed by the entire surgical staff and it was deemed the Veteran would best be served for conservative management rather than an extremely long surgical procedure to remove the entire mesh and repair bowel.  The Veteran was transferred to TCU for long term management of both his wound and his nutritional support.  

In a June 2004 medical note the Veteran was reported to indicate that "I am not sure that any result would have been preventable."  In September 2004, the Veteran underwent exploratory laparotomy with lysis of adhesions and resection of colocutaneous fistula.  The Veteran was admitted to the General Surgery floor on the Colorectal Surgery Service, where he recovered without complication.  He was subsequently discharged in lat September 2004.  In October 2005 the Veteran was noted to have ongoing problems with abdominal discomfort status post abdominal surgeries.  The Veteran was noted to have questionable adhesions.

In December 2006, a VA medical opinion was obtained.  The examiner provided an opinion after review of the claims file that the treatment of the infected mesh was appropriate and the Veteran healed and that current treatment indicates no further residuals from colocutaneous fistula at that time.  The examiner opined that it was less than likely than not that there was any error or fault on the VA's part related to the judgment of its physicians, the physician's skill, in the hospital care, surgical treatment or examination that aggravated or caused the Veteran's current problems.  The examiner noted that the Veteran signed the appropriate permission for the procedures and that the procedures were done appropriately.  It was noted that multiple surgeries for hernias, incisional hernias, and infection were not unexpected complications of surgery.  Between the Veteran's ventral hernia repairs and his rupture and colocutaneous fistula was several years which would more reasonably be associated with an erosion rather than any acute postoperative complication.  Current treatment indicated no further residuals from his colocutaneous fistula at the time of the examination.

In March 2008, the same VA medical examiner was asked to provide an opinion as to whether the or the currently diagnosed gastroesophageal reflux disease (GERD) and involvement of obturator nerve possibly due to scarring as due to the fault on part of the VA due to carelessness, negligence, lack of proper skill or error in judgment that resulted in additional disability while providing hospital care, medical treatment or surgical treatment or whether the GERD or involvement of obturator nerve an unforeseeable complication of surgery of treatment performed by the VA.  The examiner noted that there was no indication of such fault on the part of VA, that GERD was less than likely not the complication related to surgical procedures, and that potential scarring or nerve entrapment is expected with multiple surgeries.

In October 2010 the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The Veteran indicated that he began having stomach problems after the surgery in May 2004.  He stated that he has been told by VA physicians that the problems he has had were not normal.

In April 2011 the Veteran was afforded a VA medical examination.  The examiner noted that an informed consent form for the May 17, 2004, surgery indicated a diagnosis of infected mesh, abdominal wall.  The physician who was responsible for the surgery was noted and a description of the procedure to be performed removal mesh abdominal wall, was stated.  The consent form was also noted to state in medical terminology that the procedure was to remove the mesh from the abdominal wall.  The consent form indicated that the possible risks/complications included bleeding, infection, recurrence abdominal wall hernia, postoperative pain, and myocardial infarction and death.  Alternatives of care were noted to indicate as well as the possibility that not receiving care would lead to worse infection.  The consent form was noted to have been signed by the Veteran and witnessed.  

The examiner reported that the operative note stated that the wound in the Veteran's epigastrum was enlarged in the midline.  An area of about 5 centimeters of subcutaneous tissue was opened.  The mesh appeared to be Prolene in the depth of the wound and a small piece was removed.  The majority of the mesh was noted to have been well incorporated  in the subcutaneous tissue.  Tevdek sutures were removed and some Prolene sutures attached to the mesh were removed.  The dissection and mesh removal was about the level of the peritoneum.  There was no loose or infected material left in place, and the remainder of the mesh was noted to be incorporated into the surrounding tissues signifying just a localized infected process.  The wound was noted to have been packed with gauze and a dressing was applied.  The Veteran was noted to have developed a bowel fistula subsequent to surgery.

The examiner continued to discuss the Veteran's additional treatment for his abdominal conditions including following surgeries.

Physical examination revealed the Veteran to have normal bowel sounds, no masses, guarding or rigidity, mild epigastrioc tenderness to direct palpation in the midline and to the left of midline.  The liver was at the costal margin and normal in size.  The spleen was not palpable.  There were no palpable hernias with cough and Valsalva in the supine position.  There were well-healed scars without any induration, erythema, or drainage.  The midline abdominal incision extending from the xiphoid process around the umbilicus.  There was a discontinuous lower midline abdominal incision going from the pubic symphysis up to the umbilicus.  There was a well-healed bilateral chevron incision upper abdomen.  There was a well-healed right paramedical incision curved into the epigastric region to the midline.  There was a well-healed right and left inguinal incisions.  

The Veteran was diagnosed with abdominal pain of undetermined etiology.  The examiner rendered the opinion that the abdominal pain of undetermined etiology is less likely than not related to or aggravated by the surgical procedure of May 17, 2004.  

The examiner noted that the Veteran presented to the VA Medical Center in April 2004 at which time he had a history of ventral incisional hernia repair with mesh approximately 1.5 years prior.  The Veteran had developed spontaneous drainage through his upper midline abdominal wound that day en route to the VA.  The examiner indicated that mesh used to repair ventral incisional hernias can become contaminated via skin flora at the time of implantation, and can also become contaminated by adherence of the intestines to the mesh with subsequent fistulization.  The examiner found that given the Veteran's extensive abdominal surgical history, the initial wound exploration on May 17, 2004, identified a relatively small area of loose infected mesh for which a very limited procedure was performed to remove this contaminated portion of the mesh.  It was specifically noted that the remainder of the mesh remained well incorporated and was not clinically infected.  There was no evidence at that procedure of any fistula to the intestine.  The Veteran was able to immediately resume diet postoperatively, and was determined to be safe for discharge to home within two days.  After discharge following this procedure a fistula through the open wound became clinically apparent with ongoing intestinal drainage.  Subsequent studies demonstrated the fistula was to the transverse colon.  The examiner noted that a period of conservative care with bowel rest and total parenteral nutrition is indicated, as colonic fistulas will sometimes close on their own with good local wound care without need for surgical intervention.  However, after four months the decision was made to perform a surgical procedure to close the colonic fistula.

The examiner noted that there was no evidence in the claims file suggesting that the limited surgical procedure on May 17, 2004, caused the colonic fistula or caused any additional disability.  The type of bacteria present in the wound at the time of the procedure on May 17, 2004, enteric bacteria from the intestinal tract for which speciation and antibiotics susceptibility was determined over the following two to three days, strongly supported that the intestinal fistula was already present which led to the infection of the mesh and subsequent breakdown of the wound and spontaneous draining.  There was no clinical evidence of communication with the colon at the time of the procedure on May 17, 2004.  The examiner stated that any time polypropolene mesh is used to repair ventral incisional hernias there is the potential for enterocutaneous and colocutaneous fistulas.  Specifically, the examiner found that there was no evidence of additional disability and specifically no failure of the VA to exercise reasonable skill and care in the diagnosis and treatment of this infected mesh on May 17, 2004.  The examiner opined that the presence of the colocutaneous fistula and drainage after the procedure on May 17, 2004, was most likely secondary to a colocutaneous fistula which infected the mesh prior to the presentation of the Veteran to the VA Medical Center in April 2004.  

The examiner noted that a consent form was included in the claims file.  The form noted that the risks included infection, recurrent of infected mesh, abdominal wall hernias, and postoperative pain.  The examiner opined that the details of the consenting process documented in the informed consent did a fair job of explaining the risks, benefits, alternative, and natural history of infected mesh if no surgical intervention was performed.  The absence of disclosing the potential for bowel resection for definitive treatment of enterocutaneous fistula and/or stoma creation for fecal diversion if colocutaneous fistula were identified as a part of the consenting process was opined to be suboptimal.  However, the examiner noted that it was most likely that the scope of the procedure on May 17, 2004, was deliberately planned to be very limited, to drain infection and resect obvious contaminated mesh, but not address definitive surgery for any enterocutaneous or colocutaneous fistulas identified at the time of the procedure.  The examiner summarized that the treatment of infected mesh is removal of all infected mesh which was stated adequately in the consent.  Recurrent infection of residual mesh requiring additional surgical procedures was stated in the consent.

The examiner further opined that the current gastrointestinal disabilities of the Veteran were not a direct result or residual of the surgical procedure on May 17, 2004, of the subsequent takedown of the colocutaneous fistula in September 2004 because of persistent fistulous colonic drainage.  The examiner rendered the opinion that the Veteran's primary complaints of difficulty swallowing food and epigastric pain which increase after eating and associated symptoms were not related to the removal of infected mesh or secondary to the repair of his colocutaneous fistula.  The examiner opined that these symptoms were more likely related to a postgastrectomy condition following vagotomy and antrectomy for treatment of the duodenal ulcer and treatment for hiatal hernia, which were previously determined to not be service connected.

Treatment records reveal that the Veteran has been treated for pyrosis and epigastric burning discomfort.  However, there is no indication in the treatment notes that these symptoms may be related to the Veteran's May 2004 surgery at the VA Medical Center.

In August 2008 the Veteran had right groin pain that was suspected to be entrapment of the ileoinguinal nerve, possibly the obturator nerve.  There was abdominal pain and abdominal adhesions.  In September 2008 the Veteran indicated that he had the problems since a September 2008 endoscopy.  In November 2009 the Veteran was noted to have nerve entrapment status post mesh repair of the right groin with some long standing residual pain.  Also in November 2009, it was noted that the Veteran had a history of abdominal incisional hernia repair, had complications with fistulas and abdominal mesh taken out.  In December 2009 the Veteran was reported to have chronic severe neuralgia from possible scar entrapment near medial aspect of marlex mesh region.  He had dysphagia and postprandial epigastric pain of uncertain etiology.  There was a preliminary history of colonic adenoma.

In March 2010 the Veteran was noted to have had multiple surgeries.  He had pain shooting down the inside of the right leg and then ending up at the first two toes began after surgery one and a half year earlier.  In July 2010 the Veteran reported that ever since had had a stomach scoping he has had epigastric pain and a hard time swallowing.  The Veteran was noted to have been last EGD in March.  The Veteran was diagnosed with probable GERD.  In August 2010 the Veteran was noted to have problems with dyspepsia and interabdominal adhesions.  There was somewhat marginal function of the small bowel and dishesence with the abdomen.  The right inguinal hernia repair appears to have entrapment ilioinguinal and possibly the genital femoral nerve history.  After physical examination the impression was groin pain, entrapment of the ilioinguinal versus genital femoral nerve.  The Veteran was noted to have been seen by numerous surgeons and prior surgical history, whom have had no interest in exploring for potential scar involvement of the nerve.  Also noted to have intraabdominal adhesions and GI dyspepsia.

In December 2010 the Veteran was noted to have been seen regarding stomach and groin pain.  It was suspected that the Veteran has some scarring or nerve entrapment.  He had seen multiple surgeons in regard to the right groin pain due to a past history of complications and surgery such as inner abdominal scarring unless having severe abdominal problem no surgery was recommended.  The impression was right groin pain, suspect nerve entrapment, ilioinguinal versus genitofemoral, inner abdominal adhesions, and spinal facet arthropathy, cervical and lumbar area.  Also in December 2010 the Veteran was noted to have neuralgia secondary to previous herniation impairment involving obturator/femoral nerve cutaneous branches.

In March 2011 the Veteran was noted to have chronic abdominal pain appears to be somewhat related to reflux but also gets severe pain in his groin as well as his right leg.  Multiple surgeries noted.  suspected that he has a nerve entrapment, either ilioinguinal or genitofemoral.  

The Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004, at a VA facility, is not warranted.  The Board notes that the Veteran underwent a procedure at a VA Medical Center on May 17, 2004.  Records regarding this procedure, including the signed consent form for the procedure have been associated with the claims file.  In December 2006 a VA medical opinion was obtained.  After review of the claims file, including the records of the surgical treatment, the examiner rendered the opinion that the treatment of the infected mesh was appropriate and that the Veteran healed and that the Veteran's current treatment did not indicate any further residuals from a colocutaneous fistula.  The examiner provided the opinion that it was less than likely than not that there was any error or fault on the VA's part related to the judgment of the physicians, the physician's skill, in the hospital care, surgical treatment or examination that aggravated or caused the Veteran's current problems.  The examiner further noted that the Veteran signed the appropriate permission for the procedures and that the procedures were done appropriately.  The complications developed, the hernias and infection, were not unexpected complications of surgery.  Subsequently, in March 2008, the examiner provided an addendum regarding the Veteran's development of GERD and possible nerve scarring subsequent to the surgical treatment provided by VA.  The examiner noted that the GERD was less than likely not a complication related to the Veteran's surgical procedures and that the potential scarring or nerve entrapment is expected with multiple surgeries.

The Veteran was again examined in April 2011.  After thorough review of the claims file and the pertinent records, the examiner noted that the procedure on May 17, 2004, was very limited, that there was no evidence at the time of the procedure of any fistula to the intestine, that the Veteran was able to immediately resume his diet postoperatively, and that the Veteran was determined to be safe for discharge two days after the surgery.  The examiner rendered the opinion that there was no evidence to suggest that the Veteran's limited surgical procedure caused the colonic fistula or caused any additional disability.  The examiner noted that the studies performed at the surgery strongly suggested that the Veteran had an intestinal fistula present that led to the infection of the mesh and subsequent breakdown of the wound and spontaneous draining at the time of the procedure.  There was no evidence of communication with the colon at the time of the procedure.  The examiner further found that consent form signed by the Veteran was adequate to inform the Veteran of the procedure, risks, and alternatives.  The examiner further opined that the current gastrointestinal disabilities of the Veteran were not a direct result or residual of the surgical procedure on May 17, 2004, of the subsequent takedown of the colocutaneous fistula in September 2004 because of persistent fistulous colonic drainage.  The examiner opined that these symptoms were more likely related to a postgastrectomy condition following vagotomy and antrectomy for treatment of the duodenal ulcer and treatment for hiatal hernia, which were previously determined to not be service connected.

As such, the Board finds that as the Veteran's subsequently developed GERD and stomach disabilities have not been associated with the Veteran's surgical treatment these are not additional disabilities due to the surgical procedure on May 17, 2004.  As the Veteran's possible scarring and nerve entrapment have been found to have been known complications of the surgical procedure, as the Veteran was noted to have nerve disabilities prior to the May 17, 2004, surgery, and as the preponderance of the medical evidence reveals that to the extent these complications arose from the Veteran's May 17, 2004, surgical procedure, they were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA Medical Center and the preponderance of the evidence reveals that the Veteran was adequately informed of the risks associated with the procedure, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004, at a VA facility, is denied. 




ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004, at a VA facility, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


